Notice of Pre-AIA  or AIA  Status
Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/19 has been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,474,800 (hereinafter, “the ‘800 patent”) in view of U.S. Patent Publication 2018/0025553 (hereinafter, “Bajwa”). By way of illustration, consider the respective claim 1 from the instant claims to that of the ‘800 patent (emphasis Examiner’s):


Claim 1 of the ‘800 patent
1. A computing platform associated with a first vehicle occupant, the computing platform comprising: 

at least one processor; 

a communication interface communicatively coupled to the at least one processor; and 

memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 

determine, by a computing platform associated with a vehicle, a privacy mode of a vehicle based on a location of the vehicle, wherein two or more occupants are in the vehicle;

receive, by the computing platform, a request to initiate a communication between the computing platform and a device outside the vehicle; 



determine, based on a geo-fence associated with the location of the vehicle, a privacy mode of the vehicle; 

provide, before initiating the communication by the computing platform and to the device outside the vehicle, an audio notification of a status of the privacy mode of the vehicle; and 

encrypt, based on a first identity of a first vehicle occupant, a second identity of a second vehicle occupant, and a third identity of a user of the device outside the vehicle, the communication between the computing platform and the device outside the vehicle. 

1. A computing platform associated with a first vehicle occupant, the computing platform comprising: 

at least one processor; 

a communication interface communicatively coupled to the at least one processor; and 

memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 

determine a privacy mode of a vehicle, the privacy mode based on a first identity of the first vehicle occupant and a second identity of a second vehicle occupant; 

receive a request to initiate a communication between the computing platform and a device outside the vehicle, wherein the request comprises a third identity of a user of the device outside the vehicle; 





before initiating the communication, provide an audio notification to the device outside the vehicle of a status of the privacy mode of the vehicle; and 


encrypt, based on the first identity of the first vehicle occupant, the second identity of the second vehicle occupant, and the third identity of the user of the device outside the vehicle, the communication between the computing platform and the device outside the vehicle.


	As seen above, the claims comprise nearly identical limitations, save that instant claim 1 determines the privacy mode of the vehicle based on the location of the vehicle rather than by the identities of the occupants inside said vehicle.  However, Bajwa discloses a related invention for enabling a privacy mode for a vehicle wherein the privacy mode can be enabled by the vehicle determining that it is within a geofenced supra regarding claim 1.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1 and 10 recite inter alia “encrypt, based on a first identity of a first vehicle occupant, a second identity of a second vehicle occupant, and a third identity of a user of the device outside the vehicle, the communication between the computing platform and the device outside the vehicle”.  The nearest prior art, Tamp (U.S. Patent Publication 2016/0352712), Basir (U.S. Patent Publication 2010/0330975) and the aforementioned Bajwa disclosure all teach related inventions for enabling private and secure communications from within a vehicle; however, none of these references teaches encrypting a call based specifically on three identities of who are involved in, or in proximity to the desired communication.  Dependent claims 2-9 and 11-20 follow from claims 1 & 10 and are of consequence allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        3/26/2021